Citation Nr: 0328206	
Decision Date: 10/20/03    Archive Date: 10/28/03

DOCKET NO.  97-26 716A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Propriety of the severance of service connection for 
right subtotal craniotomy, with brain tumor removal, due to 
herbicide exposure.  

2.  Entitlement to a total disability evaluation based on 
individual unemployability, due solely to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and nephew


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from December 1963 to 
August 1966, to include combat service in Vietnam.  His 
awards and decorations include the Purple Heart Medal.  At 
separation from active duty, he was placed on the Temporary 
Disability Retired List due to residuals of a gunshot wound 
to the left knee, with fracture of the fibula and tibial 
plateau.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.  

Inasmuch as the veteran is appealing the severance of service 
connection for right subtotal craniotomy, with brain tumor 
removal, that issue has been recharacterized as the propriety 
of such severance.  The issue of entitlement to total 
disability based on individual unemployability (TDIU) is 
addressed in the remand portion of this decision.  


FINDINGS OF FACT

1.  Based on the veteran's active military service in 
Vietnam, his presumed exposure to an herbicide agent (Agent 
Orange), and medical diagnosis of schwannoma, the RO, in a 
February 6, 1996, rating decision granted presumed service 
connection for right subtotal craniotomy, with brain tumor 
removal, due to exposure to an herbicide agent.  

2.  At the time of the RO's February 6, 1996, rating 
decision, the correct fact, as they were known at the time, 
were reviewed; there was no "undebatable" error which would 
have manifestly changed the outcome at the time it was made; 
and the determination was made on, and was consistent with, 
the record and law and regulations that existed at the time 
of the decision.  


CONCLUSION OF LAW

The criteria for severance of service connection for right 
subtotal craniotomy, with brain tumor removal, due to 
exposure to an herbicide agent, have not been met.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.105(a) (d), 3.307 (a)(6), 3.309(e) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

As for the issue of the propriety of severance of service 
connection for right subtotal craniotomy, with brain tumor 
removal, due to exposure to herbicide agents, including Agent 
Orange, only the evidence, statutes, regulations, and legal 
precedent that were available to the RO at the time of its 
February 1996 rating decision granting the veteran service 
connection for the disability may be considered in making a 
determination whether that decision was clearly and 
unmistakably erroneous, warranting a severance of the 
disability.  Any claim predicated on a post-decision 
regulation promulgation does not constitute a valid claim for 
clear and unmistakable error (CUE).  See Russell v. Principi, 
3 Vet. App. 310, 313 (1992) (en banc).  Only if those 
statutory and regulatory provisions extant at the time were 
incorrectly applied would there be CUE.  Hence, adjudication 
of the propriety of the severance, without remand to the RO 
for full compliance with the provisions of the VCAA, poses no 
risk of prejudice to the veteran, see, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993), particularly in light of 
the Board's decision noted below.  

The veteran's active duty service from December 1963 to 
August 1966, included combat service as a Marine Corps 
rifleman in Vietnam, where he sustained a gunshot wound to 
his left knee, for which he was awarded the Purple Heart 
Medal.  

In May 1995, following a two-to-three month history of right-
sided occipital and facial headaches, recent onset of facial 
numbness two to three times a week, vertigo, some dysarthria 
and dyspnea, the veteran under had an MRI (magnetic resonance 
imaging) taken at a VA medical facility, which revealed a 
trigeminal nerve tumor, with compression on the pons.  He was 
admitted to a VA medical center where, in early June 1995, he 
underwent right subtemporal craniotomy and trigeminal 
schwannoma removal.  Post-surgery, the right trigeminal nerve 
subdivisions one through three manifested decreased sensation 
on the right side of the face to light touch.  There was 
decreased motor function of 5, with the masseter muscle being 
weak on the right, and there was evidence of a slight 7th 
nerve palsy, with facial muscle weakness on the right side.  
On June 20, 1995, he underwent a second procedure to remove 
residual tumor, which he tolerated well.  His difficulty with 
ataxia and balance persisted, but the neurological deficits 
responded somewhat.  At hospital discharge, he had some 
residual deficits in the trigeminal nerve and a partial 7th 
nerve palsy.  

In a rating decision, dated in February 1996, the RO granted 
the veteran service connection for right subtemporal 
craniotomy, with brain tumor removal, due to exposure to 
herbicide agent.  An initial 100 percent rating was assigned 
the disability for two years, effective from June 20, 1995, 
the date of his second procedure, with the actual receipt of 
monetary benefits effective from July 1, 1995, and a minimal 
rating of 30 percent effective from August 1, 1997.  See 
38 C.F.R. § 4.124a, Diagnostic Code 8021 (1996).  

In June 2000, the pathology report from the 1995 procedure 
was associated with the claims folder.  The pathology report, 
dated June 12, 1995, diagnosed fibrous tissue, designated 
from middle cranial fossal schwannoma.  

In August 2000, the RO proposed to sever service connection 
for right subtotoal craniotomy with brain tumor removal, due 
to exposure to herbicide agent.  At the time of this 
proposal, the disability was assigned a 50 percent rating.  
The veteran was notified of this proposal, and advised of his 
appellate rights, by VA letter in December 2000.  By rating 
action in October 2001, service connection for right 
subtotoal craniotomy with brain tumor removal, due to 
exposure to herbicide agent, was severed, effective April 1, 
2002.  The veteran perfected an appeal of the severance.  

Generally, service connection will be severed only where 
evidence establishes that the original grant of service 
connection was clearly and unmistakably erroneous, the burden 
of proof being upon the Government.  See 38 C.F.R. 
§ 3.105(d).  Once service connection has been granted, it can 
be severed only upon a VA showing that the rating decision 
granting service connection was clearly and unmistakably 
erroneous, and only after certain procedural safeguards have 
been met.  See 38 C.F.R. § 3.105(d); see also Daniels v. 
Gober, 10 Vet. App. 474 (1997).  Thus, the burden of proof in 
severing service connection is on the Government, and this 
burden is the same as a claimant's burden in attempting to 
overturn a final decision on the basis of clear and 
unmistakable error (CUE).  

The United States Court of Appeals for Veterans Claims 
(Court) has propounded a three-pronged test for determining 
when CUE is present in a prior determination:  (1) [E]ither 
the correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be "undebatable" 
and of the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made;" and 
(3) a determination that there was CUE must be based on the 
record and law that existed a the time of the prior 
adjudication in question.  See Damrel v. Brown, 6 Vet. App. 
242, 245 (1994), quoting Russell v. Principi, 3 Vet. 
App. 310, 313-14 (1992) (en banc).  

The Court has further stated that CUE is a very specific and 
a rare kind of "error."  It is the kind of error, of fact 
or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different, but for the error.  Thus, even where the premise 
of error is accepted, if it is not absolutely clear that a 
different result would have ensued, the error complained of 
cannot be, ipso facto, clear and unmistakable.  See Fugo v. 
Brown, 6 Vet. App. 40, 43-44 (1993), citing Russell, 3 Vet. 
App. at 313.  

The Court has held that the same CUE standard that applies to 
a veteran's CUE challenge to a prior adverse determination 
under 38 C.F.R. § 3.105(a) is also applicable in the 
Government's severance determination under 38 C.F.R. 
§ 3.105(d).  "Once service connection has been granted, 
section 3.105(d) provides that it may be withdrawn only after 
VA has complied with specific procedures and the Secretary 
meets his high burden of proof."  See Wilson v. West, 11 
Vet. App. 383 (1998); see also Baughman v. Derwinski, 1 Vet. 
App. 563, 566 (1991).  In effect, section 3.105(d) places at 
least as high a burden of proof on VA when it seeks to sever 
service connection as section 3.105(a) places on an appellant 
seeking to have an unfavorable previous determination 
overturned.  See also Graves v. Brown, 6 Vet. App. 166, 170 
(1994) (holding that CUE is defined the same under 38 C.F.R. 
§ 3.105(d) as it is under § 3.105(a)).  

However, the evidence that may be considered under section 
3.105(d) is not limited to the evidence before the RO at the 
time of the initial service connection award.  See Daniels v. 
Gober, 10 Vet. App. 474, 480 (1997); Cf. Venturella v. Gober, 
10 Vet. App. 340, 342-43 (1997).  The Court reasoned that 
because section 3.105(d) specifically contemplates that a 
change in diagnosis, or change in law, or interpretation of 
law, may be accepted as a basis for severance, the regulation 
contemplates the consideration of evidence acquired after the 
original granting of service connection.  Hence, "[I]f the 
Court were to conclude that...a service connection award can be 
terminated pursuant to section 3.105(d) only on the basis of 
the law and record as it existed at the time of the award 
thereof, VA would be placed in the impossible situation of 
being forever bound to a prior determination regardless of 
changes in the law or later developments in the factual 
record."  See Venturella, 10 Vet. App. at 342-43.  

However, it has long been held that, in instances of records 
generated by VA, the Secretary has constructive, if not 
actual, knowledge of those items,  Bell v. Derwinski, 2 
Vet.App. 611 (1992)

In the case at hand, the law and regulations in effect at the 
time of the RO's February 1996 rating decision provided that 
a veteran who, during active military service, served in 
Vietnam between January 1962 and May 1975, and has a disease 
listed at 38 C.F.R. § 3.309(e) shall be presumed to have been 
exposed during such service to a herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  In 
the veteran's case, there was no such affirmative evidence 
and, given his duties while in Vietnam, the presumption was 
that he was exposed to a herbicide agent while there.  
See 38 C.F.R. § 3.307(a)(6)(iii) (1996).  

38 C.F.R. § 3.309(e) (1996)is very specific as to which 
diseases can be presumed service-connected due to exposure to 
a herbicide agent.  One of those diseases listed was soft 
tissue sarcoma, which included malignant schwannoma.  On the 
basis of the VA diagnosis and medical records associated with 
the claims folder, which did not specified whether the 
schwannoma was malignant or non-malignant, it was not 
untenable for the RO to grant service connection for the 
veteran's right subtotal craniotomy, with brain tumor 
removal, due to exposure to herbicide agent (Agent Orange).  
Furthermore, as VA is considered to be in constructive 
possession of its own records, it must be assumed that the 
award was based on all evidence available at the time.

The known facts, as they were known at the time of the 
February 1996 rating decision were before the adjudicator and 
the law and regulations in effect at the time were correctly 
applied.  There was no "undebatable" error made based on 
the evidence of record at the time of the award of 
presumptive service connection for right subtotoal craniotomy 
with schwannoma, due to the combat veteran's exposure to 
herbicide agent while he was in Vietnam that would have 
manifestly changed the outcome at the time it was made.  See 
Damrel, 6 Vet. App. at 245.  

As for the evidence presented subsequent to the RO's February 
1996 rating action, including the pathology report of 
6including the pathology report of June 1995, the Board notes 
it was not until many years later, during VA evaluation of 
the veteran's disability in 1999, an examining physician 
offered that the schwannoma was not malignant.  However, the 
physician's opinion included a caveat that the 1995 pathology 
report was not available for review in support of the 
opinion.  Recent VA medical records, particularly those in 
December 2002 reveal a slow growing tumor in the brain, 
confirmed by MRI.  

When, after considering all the evidence, a reasonable doubt 
arises regarding a determinative issue in a claim, the 
benefit of the doubt shall be given to the claimant.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Under the 
circumstances of this case, and for the above-enumerated 
reasons, with resolution of all reasonable doubt in the 
veteran's favor, the Board must conclude that there was no 
clear and unmistakable error in the RO's February 6, 1996, 
rating decision granting service connection for the veteran's 
right craniotomy, with schwannoma.  To that extent, the 
veteran's appeal of the severance of service connection for 
right subtotal craniotomy, with brain tumor removal, due to 
exposure to herbicide agent in Vietnam is granted, subject to 
the law and regulations governing payment of monetary 
benefits.  


ORDER

The appeal of the severance of service connection for right 
subtotal craniotomy, with brain tumor removal, due to 
exposure to herbicide agent in Vietnam is granted, subject to 
the law and regulations governing payment of monetary 
benefits.  


REMAND

The issue of entitlement to TDIU also is currently before the 
Board; however, that issue is inextricably intertwined with 
the issue of the propriety of the severance of service 
connection for right subtotal craniotomy, with brain tumor 
removal, due to herbicide exposure.  See Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991).  Inasmuch as the Board has found 
that the severance was not appropriate, there must be review 
of the current nature and extent of the veteran's service-
connected disabilities and a medical determination made as to 
whether the veteran's inability to obtain and retain gainful 
employment is due solely as a result of his service-connected 
disabilities.  

On November 9, 2000, while this case was in the possession of 
the RO, the Veterans Claims Assistance Act of 2000 (VCAA), 
was signed into law.  This liberalizing law is applicable to 
this appeal.  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

This case has been active for several years.  Nevertheless, a 
review of the claims folder reveals that, although the 
veteran was sent a statement of the case (SOC) in September 
2000, pertaining to his claim for TDIU, the SOC was issued 
prior to enactment of the VCAA and, for obvious reasons, did 
not contain the provisions of the legislation.  The veteran 
was subsequently sent a letter in August 2002 advising him of 
the VCAA; however, the information contained in the letter is 
insufficient to advise him of the potential impact this law 
might have on his claim.  These violations of due process 
must be addressed before the Board can undertake any action 
in this claim.  The RO must advise the veteran of the 
information and evidence necessary to substantiate his claim 
for TDIU.  

The Court has consistently held that, if VA has failed to 
specifically discuss the required notice to the veteran of 
the information and evidence necessary to substantiate his 
claim, to indicate what portion of any such information or 
evidence is to be provided by which party, and failed to 
discuss whether the documents that it referenced, or any 
other document in the record, VA did not satisfy the standard 
erected by the VCAA.  That is, VA has failed to discuss 
adequately the amended duty to notify with respect to the 
veteran's claim for service-connected benefits.  
Specifically, VA failed to inform the veteran which evidence 
VA will seek to provide and which evidence the veteran was to 
provide, citing Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In addition, if VA failed to discuss the notice 
requirement, VA did not consider all applicable provisions of 
law and provide an adequate statement of reasons or bases for 
its decision.  See Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).  In the veteran's case, information provided 
the veteran has not met the standards required under the 
above-cited cases and this violation of due process must be 
addressed before the Board can undertake any action in this 
claim.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for additional development or to cure 
a procedural defect, the RO must take this opportunity to 
inform the veteran that, notwithstanding any information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  

1.  The RO should contact the veteran and 
request the names and addresses of all 
medical care providers, VA and non-VA, 
who treated him for his service-connected 
disabilities.  After securing the 
necessary releases, the RO should obtain 
these records not already of record and 
have them associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard.  

2.  The veteran should be afforded a 
comprehensive VA examination to determine 
the severity of his service-connected 
disabilities.  All indicated tests and 
studies are to be performed, and all 
clinical findings should be reported in 
detail.  Prior to the examination, the 
claims folder must be made available to 
the physician for review of the case.  
The examiner is to specifically address 
the extent of functional and industrial 
impairment resulting from the service-
connected disabilities, i.e., the 
examiner is to offer an opinion as to 
what effect the service-connected 
disabilities have on the veteran's 
ability to work.  A notation to the 
effect that this record review took place 
should be included in the examiner's 
report.  All examination findings, along 
with the complete rationale for each 
opinion expressed and conclusion reached, 
should be set forth and incorporated with 
the veteran's claims file.  

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

4.  The RO should send the veteran a 
letter explaining the VCAA, including the 
duty to assist and notification provisions 
contained therein.  In doing so, the 
letter should explain, what, if any, 
information (medical or lay evidence) is 
necessary to substantiate the claim of 
entitlement to TDIU.  A general form 
letter, prepared by the RO, not 
specifically addressing the disability at 
issue, is not acceptable.  The letter 
should inform the veteran of which portion 
of the information and evidence is to be 
provided by the veteran and which part, if 
any, VA will attempt to obtain on behalf 
of the veteran.  

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2000) and 38 C.F.R. § 3.159 (2003) 
are fully complied with and satisfied, 
and that all requested development has 
been completed (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  Thereafter, the RO should adjudicate 
the claim of entitlement to TDIU.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



______________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



